Morris, C. J.
Action to annul the organization of commercial waterway district No. 1 of Pierce county, and to enjoin respondent commissioners from acting as commissioners of such district. The validity of the district organization is attacked solely upon the grounds that certain community lands were included in the proposed district, and that the petition initiating the formation of the district was signed by the husbands alone, it being asserted that excluding such lands from the petition will leave less than the requisite area represented by the petition. It being conceded that the statute relating to the formation of such districts has been complied with, and no objection has been made at any stage of the proceeding, it is doubtful whether these appellants are now in a position to raise any question other than the constitutionality of the law involved, since the petition is not a *302jurisdictional prerequisite, and ample opportunity was afforded appellants to appear and enter their objections, if any, which they have neglected to avail themselves of. Northern Pac. R. Co. v. Pierce County, 51 Wash. 12, 97 Pac. 1099, 23 L. R. A. (N. S.) 286; Collins v. Ellensburg, 68 Wash. 212, 122 Pac. 1010; Chandler v. Puyallup, 70 Wash. 632, 127 Pac. 293. We will, however, pass this question, as we do not find its answer necessary to a decision of the case.
We find attached to the complaint as an exhibit an acknowledgment signed by the respective wives of the husbands who signed the petition in behalf of community lands, in which, referring to such petition, it is acknowledged that the same “was filed with my prior authorization and consent, and the signature to the same, by my husband as a petitioner thereon, was with my prior authorization and consent, with full authority as my agent and representative, and as the agent and representative of the marital community, in so far as I, individually or as a member of the marital community, have or had any interest in any lands described in said petition ; he also having authority to represent said lands and any interest that I, as an individual or a member of the marital community, had or have in the same at any and all hearings before the board of county commissioners of said Pierce county.” This shows both a previous authority and a subsequent ratification, and is ample to bind the interest of the wives to the same extent as though they had signed the original petition. Washington State Bank of Ellensburg v. Dickson, 35 Wash. 641, 77 Pac. 1067; Bowers v. Good, 52 Wash. 384, 100 Pac. 848; Koth v. Kessler, 59 Wash. 641, 110 Pac. 540.
The objection against the inclusion of community lands in the petition is not well taken, and the judgment is affirmed.
Holcomb, Chadwick, Mouht, and Parker, JJ., concur.